Citation Nr: 0815240	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-03 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for short-term memory 
loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served in the United States Army Reserve and had 
active duty service from May 1986 to March 1988, from 
November 1990 to July 1991, and from April 2003 to August 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on July 24, 2007, in Des Moines, Iowa, 
before the undersigned acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e) (2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board observes that the veteran's appeal originally 
included the issue of entitlement to a higher initial 
evaluation for fibromyalgia.  However, the veteran submitted 
a statement in April 2006 in which he indicated that he 
wished to withdraw his appeal on that issue. See 38 C.F.R. § 
20.204 (2007).  Accordingly, the issue of entitlement to a 
higher initial evaluation for fibromyalgia no longer remains 
in appellate status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Reasons for remand:  To obtain the veteran's complete service 
medical records and to afford him VA examinations.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, the Board observes that the veteran's service 
medical records are incomplete.  The Court has held that in 
cases where the veteran's service medical records are 
unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development of 
the case. See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

On Remand, an additional attempt should be made to locate the 
veteran's service medical records.  The record reflects that 
the veteran served in United States Army Reserves and had 
active duty service from May 1986 to March 1988, from 
November 1990 to July 1991, and from April 2003 to August 
2003.  The VA Adjudication Procedure Manual indicates that 
the Records Management Center (RMC) copies the veteran's 
records and mails the originals to his or her Reserve unit 
upon his or her separation from the Army.  When the veteran 
no longer has a Reserve obligation or any other involvement 
with the Reserves, the records are then forwarded to NPRC.  
The VA Adjudication Procedure Manual also notes that the 
records may not be where they are supposed to be because of 
delays in forwarding records from one point to another.  It 
is also possible that the records might never have left the 
separation center or treating facility or that the records 
might be in the veteran's possession.  See VA Adjudication 
Procedure Manual, M21-1, Part III, para. 4.01.  Thus, the 
Board notes that the requests for the veteran's service 
medical records may have been unsuccessful due to the delay 
of records migration between the Army, RMC, the Army 
Reserves, and NPRC.  Therefore, the RO should make an 
additional attempt to obtain and associate with the claims 
file the veteran's complete service medical records.

In addition, the Board notes that the veteran was afforded a 
VA examination in May 2002 in connection with his claim for 
service connection for left ear hearing loss.  The findings 
of that examination did not show the veteran to have left ear 
hearing loss by VA standards. See 38 C.F.R. § 3.385.  
However, the veteran testified at his hearing before the 
Board that his left ear hearing loss had increased in 
severity since that time.  Therefore, the Board finds that a 
VA examination is necessary for the purpose of determining 
whether the veteran currently has left ear hearing loss, and 
if so, the nature and etiology of such a disorder.

The Board also notes that the veteran was afforded a VA 
examination in May 2002 in connection with his claim for 
service connection for a stomach disorder.  The examiner 
diagnosed the veteran with gastroesophageal reflux disease, 
but he did not address the etiology of the disorder.  The 
Board notes that the veteran's available service medical 
records do show that he had complaints of stomach, abdominal, 
and inguinal pain.  He also sought treatment for diarrhea in 
September 1991.  However, the medical evidence of record does 
not include a medical opinion discussing whether the veteran 
has a current stomach disorder that is related to his 
symptomatology in service or is otherwise causally or 
etiologically related to his military service.  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary for purpose of determining the nature and etiology 
of any and all stomach disorders that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), the 
Army Reserve Personnel Center, the 
Records Management Center (RMC), and 
any other appropriate location, to 
request the complete service medical 
records of the veteran, as well as any 
other appropriate records repository 
to which pertinent service medical 
records may have been sent.

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  If the search for such 
records has negative results, a formal 
finding of unavailability should be 
made.  The veteran should be notified 
of the RO's attempts to locate his 
service medical records, as well as 
any further action to be taken.

2.  The veteran should be afforded a 
VA examination to determine the nature 
and etiology of any left ear hearing 
loss that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, including the Maryland CNC 
test and puretone audiometry test.  
The examiner is requested to review 
all pertinent records associated with 
the claims file, including the 
veteran's service medical records.  If 
the veteran is found to meet VA 
standards for left ear hearing loss, 
the examiner should indicate whether 
it is at least as likely as not that 
the disorder is causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

3.  The veteran should be afforded a 
VA examination to determine the nature 
and etiology of any stomach disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's service 
medical records, and to identify all 
current stomach disorders. For each 
diagnosed disorder identified, the 
examiner should whether it is at least 
as likely as not that the current 
disorder is causally or etiologically 
related to the veteran's 
symptomatology in service or is 
otherwise related to service.  If the 
veteran has symptomatology that is not 
attributable to a known clinical 
diagnosis, the examiner should opine 
whether it is at least as likely as 
not that such symptoms are due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Gulf War.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

4.  After completing these actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.  

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.





_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


